O’BRIEN, Judge
(concurring).
I concur with the majority opinion in this case, however, I consider it pertinent to point out that TCA Sec. 40-3814, is mandatory as it applies to the duties of the District Attorney General. See Brown v. State, Tenn.Crim.App., 445 S.W.2d 669. In this case the trial court allotted 30 days in which the District Attorney General was to file responsive pleadings. It appears that it was some 88 days after the amended petition was filed before an answer was submitted. No reason for the delay appears in this record.
It is as much the duty of counsel for the State, and for the defense, as it is that of the court, to expedite court proceedings. It has become a popular trend in recent times to criticize the courts for alleged delay in their proceedings without, in most instances, consideration or thought for the tremendous increase in work load with which they have become burdened. While, as stated in the majority opinion, the delay in this instance did not prejudice defendant, it is clearly apparent that there are many situations where some prejudice could exist. It is incumbent upon all agencies involved to act with the greatest diligence in order to dispose of these matters with the least possible delay.